Case 1:18-cv-01005-AT-SDA Document 113 Filed 05/11/20 Page 1 of 2
              Case 1:18-cv-01005-AT-SDA Document 113 Filed 05/11/20 Page 2 of 2

               We thank the Court for its consideration herein.

                                                                  Respectfully submitted,

                                                                  GORDON REES SCULLY
                                                                  MANSUKHANI, LLP
                                                                  Jeffrey Camhi
                                                                  Jeffrey Camhi, Esq.




       cc.    Mercedes Colwin, Esq. (via email & ECF)
              Ryan Sestack, Esq. (via email & ECF)
              Elizabeth Sheildkret, Esq. (via ECF)




GRANTED.

 1. By May 14, 2020, Defendant shall file
    its motion to dismiss;
 2. By June 4, 2020, Plaintiff shall file her
    response; and
 3. By June 18, 2020, Defendant shall file
    its reply, if any.

SO ORDERED.

Dated: May 11, 2020
       New York, New York
